Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-18-2008

Allstate Indemnity v. Batzig
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5127




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Allstate Indemnity v. Batzig" (2008). 2008 Decisions. Paper 1428.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1428


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL
         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                      _______________

                       Nos.: 06-5127/5128
                        _______________

              ALLSTATE INDEMNITY COMPANY

                                 v.

EDWARD BATZIG; JEANETTE BATZIG, h/w; EDWARD BATZIG, JR.;
ESTATE OF JASON SWEENEY, Dec'd by and through PAUL SWEENEY,
        ADMINISTRATOR; PAUL SWEENEY, individually

         Estate of Jason Sweeney, dec'd, by and through Paul
        Sweeney, Administrator and Paul Sweeney, Individually,

                                        Appellants in 06-5127


              ALLSTATE INSURANCE COMPANY

                                 v.

   DOMINIC COIA, SR.; DOMINIC COIA, JR.; NICHOLAS COIA;
 ESTATE OF JASON SWEENEY, DEC'D BY AND THROUGH PAUL
 SWEENEY, ADMINISTRATOR; PAUL SWEENEY, INDIVIDUALLY

         Estate of Jason Sweeney, dec'd, by and through Paul
        Sweeney, Administrator and Paul Sweeney, Individually,

                                    Appellants in 06-5128
                        _______________

          On Appeal from the United States District Court
              for the Eastern District of Pennsylvania
                    (D.C. No. 05-cv-4540/5395)
             District Judge: Honorable John P. Fullam
                         _______________
                        Submitted Under Third Circuit LAR 34.1(a)
                                    March 7, 2008

             Before: BARRY, JORDAN, and HARDIMAN, Circuit Judges.

                                  (Filed March 18, 2008)
                                    _______________

                                OPINION OF THE COURT
                                    _______________

JORDAN, Circuit Judge.

       Paul Sweeney, individually and as the administrator of the estate of his son, Jason

Sweeney, appeals the decisions of the United States District Court for the Eastern District

of Pennsylvania, granting summary judgment to Allstate Indemnity Company, the

plaintiff in Appeal No. 06-5127, and granting summary judgment to Allstate Insurance

Company, the plaintiff in Appeal No. 06-5128. We will affirm.

I.     Background

       Because we write solely for the parties, who are familiar with the tragic

background of this case, we will discuss only those facts relevant to our decision.

Allstate Indemnity Company (“Allstate Indemnity”) and Allstate Insurance Company

(“Allstate Insurance”) (collectively, “Allstate”) filed these two diversity actions. Allstate

Indemnity sought a declaration that it has no obligation to defend or indemnify Edward

Batzig, Jeannette Batzig, and Edward Batzig, Jr., who are being sued in state court by

Paul Sweeney, the parent of a child who was murdered by, among others, Edward Batzig,

Jr. Similarly, Allstate Insurance sought a declaration that it has no obligation to defend or

                                              2
indemnify Dominic Coia, Sr., Dominic Coia, Jr., or Nicholas Coia, who are also being

sued by Sweeney in the state court action because Dominic Coia, Jr., and Nicholas Coia

participated in the murder of Sweeney’s son. Edward Batzig, Jr., is the child of Edward

and Jeannette Batzig. Dominic Coia, Jr., and Nicholas Coia are the children of Dominic

Coia, Sr. At the time of the murder, the three young murderers resided with their

respective parents.

       The Allstate homeowners’ insurance policies issued to Jeannette Batzig and to

Dominic Coia, Sr., exclude from coverage “any bodily injury or property damage

intended by, or which may reasonably be expected to result from the intentional or

criminal acts or omissions of, any insured person.” (App. 78, 80, 147, 149 (original

emphases).) The policies define “insured person(s)” to include “any relative” who is a

resident of the household. (App. 75, 144.)

       The District Court granted summary judgment to Allstate in both cases, holding

that Allstate was not required under the policies to defend or indemnify the children or

their parents in the state court action brought by Sweeney. Sweeney appeals.




                                             3
II.    Discussion 1

       On appeal, Sweeney does not dispute that Edward Batzig, Jr., Dominic Coia, Jr.,

and Nicholas Coia acted intentionally and criminally and that Allstate has no duty to

defend or indemnify them. Instead, Sweeney argues that the District Court erred in

concluding that Allstate was not required to defend and indemnify Edward and Jeannette

Batzig and Dominic Coia, Sr. (collectively, the “Parents”). He argues that because his

complaint in the state court action alleges, in effect, negligent supervision by the Parents,

Allstate has a duty under the policies to defend and indemnify them.

       We disagree. Under Pennsylvania law, courts must give effect to “clear and

unambiguous” language in an insurance contract. Kvaerner Metals Div. of Kvaerner U.S.,

Inc. v. Commercial Union Ins. Co., 908 A.2d 888, 897 (Pa. 2006). The insurance policies

in this case exclude from coverage “any bodily injury or property damage intended by ...

any insured person.” (App. 78, 80, 147, 149 (original emphases).) It is undisputed that

Edward Batzig, Jr., Dominic Coia, Jr., and Nicholas Coia are “insured person[s]” within

the meaning of the policies. Therefore, bodily injury or property damage resulting from

their intentional acts is not covered. The fact that the Parents did not engage in any




  1
    The District Court had jurisdiction under 28 U.S.C. §§ 1332(a) and 2201. We have
jurisdiction under 28 U.S.C. § 1291. We review a district court's grant of summary
judgment de novo. P.N. v. Clementon Bd. of Educ., 442 F.3d 848, 852 (3d Cir. 2006).
Summary judgment is proper “if the pleadings, the discovery and disclosure materials on
file, and any affidavits show that there is no genuine issue as to any material fact and that
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                              4
intentional behavior is irrelevant. See Donegal Mut. Ins. Co. v. Baumhammers, 893 A.2d
797, 818 (Pa. Super. Ct. 2006) (en banc), rev’d in part on other grounds, 938 A.2d 286

(Pa. 2007) (“The fact that Parents did not engage in criminal behavior is immaterial

because the [insurance] policy exclusion applies to criminal behavior of any insured.”).

       Sweeney next argues that, even if the exclusion clause bars coverage, we should

refuse to enforce that clause because it violates public policy. However, not only did

Sweeney fail to make that argument before the District Court, he has failed to identify on

appeal a “clearly expressed public policy” of the Commonwealth of Pennsylvania that

would be violated by our enforcement of the exclusion clause. See Prudential Prop. and

Cas. Ins. Co. v. Colbert, 813 A.2d 747, 752 (Pa. 2002) (“[C]ourts must give plain meaning

to a clear and unambiguous contract provision unless to do so would be contrary to a

clearly expressed public policy.”). Therefore, we must reject that argument.

III.   Conclusion

       For the reasons set forth above, we will affirm the judgments of the District Court.




                                             5